FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VAUGHN RAY BRADFORD,                             No. 08-15418

               Petitioner - Appellant,           D.C. No. CV-07-00681-CMK

  v.
                                                 MEMORANDUM *
D. K. SISTO; PEOPLE OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Craig Kellison, Magistrate Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Vaughn Ray Bradford appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

      Bradford contends that the district court erred by dismissing his successive

petition pursuant to 28 U.S.C. § 2244(b)(2), (4) because this court previously

granted Bradford’s motion to authorize the district court to consider his successive

petition. However, this did not preclude the district court from determining that

Bradford had not met the requirements for considering a successive petition. See

United States v. Villa-Gonzalez, 208 F.3d 1160, 1164-65 (9th Cir. 2000) (per

curiam).

      Furthermore, the district court correctly concluded that, taking as true

Bradford’s new evidence of juror bias, the evidence was not “sufficient to establish

by clear and convincing evidence that, but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense.” 28

U.S.C. § 2244(b)(2)(B)(ii) (emphasis added); cf. Babbitt v. Woodford, 177 F.3d

744, 747-48 (9th Cir. 1999) (stating that petitioner’s claim of racial bias on part of

defense counsel amounting to structural error would fail under the standard

applicable to successive petitions at § 2244(b)(2)(B)(ii)).

      Because the district court did not err in dismissing the petition, we decline to

address Bradford’s contention that remand to a different judge is required.

      AFFIRMED.


                                           2                                     08-15418